          4:18-cv-03142-RGK-SMB Doc # 31 Filed: 10/07/19 Page 1 of 2 - Page ID # 254

                                    UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEBRASKA
   Denise M. Lucks                           OFFICE OF THE CLERK                                             Gabriela Acosta
   Clerk of Court                                     www.ned.uscourts.gov                                Chief Deputy Clerk


                                                       October 7, 2019
Roger D. Moore
REHM, BENNETT LAW FIRM - LINCOLN
3701 Union Drive
Suite 200
Lincoln, NE 68516

RE:    Case No. 4:18cv3142
       Doe v. University of Nebraska et al

Dear Counsel:

       Our records indicate that you are an attorney of record in the above-referenced case, which is managed
on the Case Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for the District of
Nebraska.

       Our records indicate that you have not:

               Registered for admission to practice in this court, as required by NEGenR 1.7(d) or (f).

               Registered for the System, as required by the NEGenR 1.3(a) and NEGenR 1.3(b)(1).

             X Paid the 2019/2020 biennial attorney assessment fee, as required by NEGenR 1.7(h).

        The necessary form(s) is/are attached for your use in complying with this request. If the requested
action is not taken within 15 days of the date of this letter, this matter will be referred to the assigned magistrate
judge for the entry of a show cause order. If you have already submitted the forms or taken the action required
above, please disregard this letter. If you have any questions or concerns, please do not hesitate to contact our
office.

                                                             Sincerely,

                                                             s/ Lindsey Olson
                                                                 Deputy Clerk

Enclosures                                                                                  Forms-Attorney_Letter
                                                                                      Approved: February 25, 2008




                                    111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                             Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                            Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
         4:18-cv-03142-RGK-SMB Doc # 31 Filed: 10/07/19 Page 2 of 2 - Page ID # 255

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

                            2019/2020 BIENNIAL ASSESSMENT

Note: The 2019/2020 biennial assessment is $20.00 and must be paid by March 1, 2019. You are not
required to complete this form or pay the biennial assessment if you were admitted to the court pro hac
vice or if you are an attorney employed by the federal, state, county, city, or local government. In
addition, if you are a registered user of CM/ECF, do not complete this form. Instead, you should pay
your assessment online.1


1.    Please supply our office with the following information:

      Name
      Mailing Address
      Law Firm Telephone Number
      Law Firm Fax Number
      E-mail Address

2.    In conjunction with the biennial assessment process, we are asking the following question:
      Are you willing to accept appointments in civil in forma pauperis cases?

      Yes _____ No _____




1Instructions for paying the assessment online are available on the court's website at
http://www.ned.uscourts.gov/internetDocs/cmecf/Biennial_Assessment_Fee.pdf.
